Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
Amendment to the Specification to correct minor informalities is acknowledged.
Amendment of Claims 1, 2, 8, 11, 21 and 24 are acknowledged.
Cancelation of Claim 22 and 23 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 to 3, 6 to 14, 21 and 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 21 and 24:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed apparatus, comprising:
(a) an anvil defining an annular array of staple forming pockets; 
coupling shaft and a band portion extending proximally relative to the coupling shaft; 
(c) a firing assembly comprising: (i) a staple driver, and (ii) an annular array of staples; and 
(d) a casing assembly slidably housing at least a portion of the closure assembly and the firing assembly, wherein the casing assembly comprises: 
(i) a first section comprising: 
(A) first handle portion, 
(B) a first shaft portion extending distally from the first handle portion, wherein the first shaft portion comprises a first preformed bend, a first platform extending along the first preformed bend, and a first longitudinal array of lateral alignment ribs extending from the first platform, and 
(C) a tubular casing extending distally from the first shaft portion, wherein the tubular casing slidably houses the staple driver, - 3 -Serial No. 15/717,317 wherein the first section defines a homogenous continuum of material along a first length of the first handle portion, the first shaft portion, and the tubular casing, and 
(ii) a second section comprising: 
(A) a second handle portion laterally coupled with the first handle portion, and 
(B) a second shaft portion extending distally from the second handle portion, wherein the second shaft portion is laterally coupled with the first shaft portion such that the band portion of the closure assembly is slidably housed within the first shaft portion and the second shaft portion, wherein the second shaft portion comprises a second preformed bend, a second platform extending along the second preformed bend, and a second longitudinal array of lateral alignment ribs extending from the second platform, 
wherein the first platform and the second platform are configured to slidably support the band portion of the closure assembly, wherein the first longitudinal array of lateral alignment ribs and the second longitudinal array of lateral alignment ribs are dimensioned to laterally align the band portion of the closure assembly within the casing assembly through direct contact between the band portion, the first longitudinal array of lateral alignment ribs, and the second longitudinal array of lateral alignment ribs.
and wherein the first platform and the second platform are configured to directly contact the band portion to slidably support the band portion, wherein the first plurality of lateral alignment ribs and the second of lateral alignment ribs are configured to directly contact the band portion to thereby laterally align the band portion within the casing assembly.

The most similar art of record would be Seeber (US 5685474) that discloses a similar surgical stapler including an anvil, a closure assembly comprising a coupling shaft and a band portion extending proximally relative to the coupling shaft; a firing section and a casing assembly slidably housing at least a portion of the closure assembly and the firing assembly, wherein the casing assembly comprises a first section comprising a similar first handle portion, a first shaft portion extending distally from the first handle portion, wherein the first shaft portion comprises a first preformed bend, - 3 -Serial No. 15/717,317 and a second section comprising a second handle portion laterally coupled with the first handle portion, and a second shaft portion extending distally from the second handle portion, wherein the second shaft portion is laterally coupled with the first shaft portion such that the band portion of the closure assembly is slidably housed within the first shaft portion and the second shaft portion, wherein the second shaft portion comprises a second preformed bend. Even though Seeber discloses some structures that could be considered platforms and alignment ribs fails they are not located at the preformed bends but on a straight portion by the trigger; Seeber fails to disclose platforms extending along the first and second preformed bends, and longitudinal arrays of lateral alignment ribs extending from the platforms configured to directly contact the band portion to thereby laterally align the band portion within the casing assembly.  

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                   

/ROBERT F LONG/Primary Examiner, Art Unit 3731